Exhibit10.3
UNITED STATES OF AMERICA
DEPARTMENT OF THE TREASURY
COMPTROLLER OF THE CURRENCY

             
 
           
In the Matter of:
    )     AA-EC-2009-13
Corus Bank, National Association
    )      
Chicago, Illinois
    )      
 
           

STIPULATION AND CONSENT TO THE ISSUANCE
OF A CONSENT ORDER
The Comptroller of the Currency of the United States of America (“Comptroller”)
may initiate cease and desist proceedings against Corus Bank, National
Association, Chicago, Illinois (“Bank”) pursuant to 12 U.S.C. § 1818(b).
The Bank, in the interest of compliance and cooperation, consents to the
issuance of a Consent Order, dated February 18, 2009 (“Order”).
In consideration of the above premises, the Comptroller, through his authorized
representative, and the Bank, through its duly elected and acting Board of
Directors, hereby stipulate and agree to the following:
ARTICLE I
JURISDICTION
(1) The Bank is a national banking association chartered and examined by the
Comptroller pursuant to the National Bank Act of 1864, as amended, 12 U.S.C. § 1
et seq.
(2) The Comptroller is “the appropriate Federal banking agency” regarding the
Bank, pursuant to 12 U.S.C. §§ 1813(q) and 1818(b).
(3) The Bank is an “insured depository institution” within the meaning of 12
U.S.C. § 1818(b)(1).

 

 



--------------------------------------------------------------------------------



 



(4) Upon the issuance of the Order:

  (a)   the Bank will not be an “eligible bank” pursuant to 12 C.F.R. §
5.3(g)(4) for the purposes of 12 C.F.R. Part 5 regarding rules, policies and
procedures for corporate activities, unless otherwise informed in writing by the
OCC;     (b)   the Bank will be subject to the limitation of 12 C.F.R. §
5.51(c)(6)(ii) for the purposes of 12 C.F.R. § 5.51 requiring OCC approval of a
change in directors and senior executive officers, unless otherwise informed in
writing by the OCC; and     (c)   the Bank will be subject to the limitation on
golden parachute and indemnification payments provided by 12 C.F.R.
359.1(f)(1)(ii)(C) and 12 C.F.R. § 5.51(c)(6)(ii), unless otherwise informed in
writing by the OCC.

ARTICLE II
AGREEMENT
(1) The Bank, without admitting or denying any wrongdoing, hereby consents and
agrees to the issuance of the Order by the Comptroller.
(2) The Bank further agrees that said Order shall be deemed an “order issued
with the consent of the depository institution” as defined in 12 U.S.C. §
1818(h)(2), and consents and agrees that said Order shall become effective upon
its issuance and shall be fully enforceable by the Comptroller under the
provisions of 12 U.S.C. § 1818(i). Notwithstanding the absence of mutuality of
obligation, or of consideration, or of a contract, the Comptroller may enforce
any of the commitments or obligations herein undertaken by the Bank under his
supervisory powers, including 12 U.S.C. § 1818(i), and not as a matter of
contract law. The Bank expressly acknowledges that neither the Bank nor the
Comptroller has any intention to enter into a contract.

 

2



--------------------------------------------------------------------------------



 



(3) The Bank also expressly acknowledges that no officer or employee of the
Comptroller has statutory or other authority to bind the United States, the U.S.
Treasury Department, the Comptroller, or any other federal bank regulatory
agency or entity, or any officer or employee of any of those entities to a
contract affecting the Comptroller’s exercise of his supervisory
responsibilities.
ARTICLE III
WAIVERS
(1) The Bank, by signing this Stipulation and Consent, hereby waives:

  (a)   the issuance of a Notice of Charges pursuant to 12 U.S.C. § 1818(b);    
(b)   any and all procedural rights available in connection with the issuance of
the Order;     (c)   all rights to a hearing and a final agency decision
pursuant to 12 U.S.C. § 1818(i), 12 C.F.R. Part 19;     (d)   all rights to seek
any type of administrative or judicial review of the Order; and     (e)   any
and all rights to challenge or contest the validity of the Order.

ARTICLE IV
OTHER ACTION
(1) The Bank agrees that the provisions of this Stipulation and Consent shall
not inhibit, estop, bar, or otherwise prevent the Comptroller from taking any
other action affecting the Bank if, at any time, it deems it appropriate to do
so to fulfill the responsibilities placed upon it by the several laws of the
United States of America.

 

3



--------------------------------------------------------------------------------



 



IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller as his
representative, has hereunto set his hand on behalf of the Comptroller.

             
 
     
 
   
Ronald G. Schneck
      Date    
Director
           
Special Supervision
           

IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Bank, have hereunto set their hands on behalf of the Bank.

           
Robert. J. Buford
  Date
 
         
Kevin R. Callahan
  Date
 
         
Randy P. Curtis
  Date
 
         
Michael E. Dulberg
  Date
 
         
Robert J. Glickman
  Date
 
         
Richard J. Koretz
  Date
 
         
Rodney D. Lubeznik
  Date
 
         
Michael J. McClure
  Date

 

4